

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

AMENDMENT TO
 
1995 LONG TERM INCENTIVE PLAN OF
 
HELIX ENERGY SOLUTIONS GROUP, INC.
 
THIS AGREEMENT by Helix Energy Solutions Group, Inc.,
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of Helix Energy Solutions Group, Inc. (the
“Board of Directors”) previously adopted the 1995 Long Term Incentive Plan of
Helix Energy Solutions Group, Inc. (the “Plan”);
 
WHEREAS, the Board of Directors reserved the right in Section 10 to amend the
Plan; and
 
WHEREAS, the Board of Directors has determined to amend the Plan to bring the
Plan into documentary compliance with section 409A of the Internal Revenue Code
of 1986, as amended;
 
NOW, THEREFORE, the Board of Directors agrees that effective January 1, 2009,
the Plan is amended by adding thereto the following new Section 18 at the end
thereof:
 
           18           Compliance With Section 409A.  Awards shall be designed,
granted and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of section 409A of the Code and
the rules and regulations issued thereunder by the Department of Treasury
(collectively, “Section 409A”).  Each Award Agreement for an Award that is
intended to comply with the requirements of Section 409A shall be construed and
interpreted in accordance with such intention. If the Committee determines that
an Award, Award Agreement, payment, distribution, deferral election,
transaction, or any other action or arrangement contemplated by the provisions
of the Plan would, if undertaken or implemented, cause a Holder to become
subject to additional taxes under Section 409A, then unless the Committee
specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder.  The exercisability of an Option shall not
be extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A. 
 








Adopted by the Board of Directors
on December 11, 2008
 


 
 

--------------------------------------------------------------------------------

 
